Title: [Diary entry: 20 December 1786]
From: Washington, George
To: 

 Wednesday 20th. Mercury at 31 in the Morning—41 at Noon and 36 at Night. A little Snow fell in the night scarcely half an inch thick. Weather cleared in the Night. Day fair, and tolerably [warm] for the Season tho’ the wind was pretty fresh from the No. West. Mr. Bushrod Washington and Wife & Miss Blackburn went up to Alexandria after breakfast as did Doctr. La Moyeur. George Washington went up there also on my business; after having measured the remaindr. of the Corn at the Ferry plantation on the Hill, which with 6 Barrels brought home, and four given to the Hogs 

amounted in that cut to
49
Barls.


On the Flat comn. plantg.
87



Drilled Corn by Meadow
29



Do. by Fish House
9



Total made this yr.
174


 Rid to the Plantations at the Ferry, Dogue run & Muddy hole. James Lawson the Ditcher not at Work to day nor has he been seen since Sunday. Killed the following Hogs to day 

From Rivr. Plann.
12
1876


Muddy hole
11
1366




3242


Killed Yesterday

6234




9476


Supplied Ths. Green with

300


Remains

9176

